LAY, Chief Judge,
concurring.
I concur in the award of post-judgment interest on the attorney’s fees beginning on February 24, 1986. I must, however, disagree with the studied effort used by the majority in recognizing that award. The majority opinion relies on Copper Liquor, Inc. v. Adolph Coors Co., 701 F.2d 542 (5th Cir.1983) (en banc) (per curiam). This case is not germane to our discussion and does not address the issue at hand. In Copper Liquor, the Fifth Circuit discussed an attorney’s fee award under the Sherman Act, 15 U.S.C. § 1 (1988) and the Clayton Act, 15 U.S.C. § 15 (1988). Under the antitrust laws the attorney’s fee award was recognized as a matter of right under the applicable statutes. The interest on the award accrued from the date of the judgment because the prevailing party was unconditionally entitled to such fees by statute, even if the judgment did not mention the right to attorney’s fees. See Copper Liquor, 701 F.2d at 545. In the present case, we are dealing with an award of attorney’s fees under the Civil Rights Act, 42 U.S.C. § 1988 (1988). Under section 1988 attorney’s fees are awarded, not as a matter of right, but as a matter of discretion by the trial court. Id.; see White v. New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 454, 102 S.Ct. 1162, 1167-68, 71 L.Ed.2d 325 (1982). The prevailing party is not entitled to post-judgment interest on an award for attorney’s fees unless the court specifically enters such a judgment.
This case is relatively simple. The statutory provision governing post-judgment interest is found in 28 U.S.C. § 1961(a) (1988), which states in part that “[s]uch interest shall be calculated from the date of the entry of the judgment.” In determining when the judgment is entered on an award of attorney’s fees, Rule 58 of the Federal Rules of Civil Procedure provides in part that “[ejvery judgment shall be set forth on a separate document. A judgment *1278is effective only when so set forth and when entered as provided in Rule 79(a).” Fed.R.Civ.P. 58. In the present case, the district court, on February 24, 1986, awarded a judgment under the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988 (1988). At that time the district court ordered that “ ‘counsel for plaintiffs are entitled to an award of attorney’s fees’ and ordered the state to make an immediate partial payment” of $200,000 to attorney Arthur Benson. Jenkins v. Missouri, No. 77-0420-CV-W-4, slip op. at 1-2 (W.D.Mo. Feb. 26, 1986). This clearly constituted a final judgment under Rule 58.
Post-judgment interest on the final judgment began to run on the total judgment from the date of the judgment awarding the attorney’s fees. The fact that the February 24 judgment contained only a partial sum for attorney’s fees is immaterial. The total sum is readily ascertainable by mathematical computation or other recognized standards.1 We need only look to Rule 58 and section 1961 to ascertain the date from which the post-judgment interest should run.2

. As the Supreme Court has indicated, in an award for attorney’s fees under section 1988, there can be several final judgments. White, 455 U.S. at 453, 102 S.Ct. at 1167.


. As pointed out in the majority opinion, the state urges that we should follow the Seventh Circuit decision in Fleming v. County of Kane, 898 F.2d 553 (7th Cir.1990). In Fleming, the Seventh Circuit acknowledged that the final judgment did not occur until June 24, 1988. Id. at 565. Although the court recited that the district court had rendered a memorandum opinion and order on April 12, 1988, and a minute order on June 23, 1988, I submit the only reasonable conclusion is that the earlier opinions of the district court were not final judgments under Rule 58. Under the circumstances, the decision in Fleming is not supportive of any argument to the contrary. As the Supreme Court has observed, "it may be unclear even to counsel which orders are and which are not ‘final judgments.'" White, 455 U.S. at 453, 102 S.Ct. at 1167. The purpose of Rule 58 was to obviate that confusion. See Bankers Trust Co. v. Mallis, 435 U.S. 381, 386, 98 S.Ct. 1117, 1120-21, 55 L.Ed.2d 357 (1978).